Citation Nr: 0912937	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-13 859	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 21, 2005, for 
the award of nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc. & The Veterans Coalition


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to April 
1970. 

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a November 2005 rating 
decision issued in December 2005 in which the New York, New 
York RO (New York RO) granted entitlement to nonservice-
connected pension, effective June 21, 2005.  The Veteran 
perfected a timely appeal of the effective date of the award 
to the Board.

In June 2006, the Veteran cancelled her request for a Travel 
Board hearing.  38 C.F.R. § 20.704 (2008).

In June 2008, the Board remanded the case to the New York RO 
via the Appeals Management Center (AMC), in Washington, DC.  
Subsequently, the Veteran moved to North Carolina and her 
claims file was transferred to the Winston-Salem, North 
Carolina RO (Winston-Salem RO).

The appeal is again remanded to the RO via the AMC.  VA will 
notify the Veteran if further action, on her part, is 
required.

As final preliminary matters, the Board notes that, during 
the majority of the appeal period, the Veteran was 
represented by The American Legion, a veterans service 
organization (VSO).  In September 2006, she appointed another 
VSO as her representative, the Veterans of the Vietnam War, 
Inc. & The Veterans Coalition.  The Board recognizes the 
change in representation.  Also, in July 2006, the New York 
RO received the Veteran's claim for entitlement to a total 
rating based on individual unemployability (TDIU) due to 
service-connected disability.  As this claim has yet to be 
adjudicated, it is referred to the RO for appropriate action.




REMAND

Here, June 21, 2005 was established as the effective date of 
the award of nonservice-connected pension, which was the date 
of receipt of the Veteran's claim by the New York RO.  In 
compliance with a June 2008 Board remand, the AMC asked the 
Veteran to obtain, or to sign a release for VA to obtain, 
hospital records from St. Luke's-Roosevelt Hospital Center 
(St. Luke's Hospital), in New York, New York, dated from 
August 26, 2004 to November 24, 2004, in order to determine 
whether a physical or mental disability was so incapacitating 
that it prevented the Veteran from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which she became permanently and 
totally disabled.  See 38 C.F.R. § 3.400(b)(1)(ii) (2008).  
However, the Veteran did not respond to the AMC's July 2008 
request either by submitting the requested medical records or 
by signing an authorization for release of such records.  

Moreover, the Board notes that, in a statement received in 
August 2005, the Veteran indicated that her only income was 
Social Security Income (SSI).  SSA records might include 
copies of records from St. Luke's Hospital; however, no 
Social Security Administration (SSA) records have been sought 
or obtain.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  When VA is put on notice 
of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  
Thus, the Board finds that VA should obtain and associate 
with the claims file copies of any SSA disability 
determination and all medical records underlying any such 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) (2008) with respect to requesting 
records from Federal facilities.  In addition, on remand, the 
Veteran should be given another opportunity to provide, or 
sign an authorization for release of, such records.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability benefits from SSA.  If records 
are unavailable, SSA should so indicate.  
If unsuccessful, the Veteran should be 
accorded the opportunity to furnish such 
records.  All records/responses received 
should be associated with the claims 
file.

2.  Send to the Veteran and her 
representative a letter requesting that 
she submit, and/or provide authorization 
to enable VA to obtain, copies of the 
Veteran's medical records for treatment 
at St. Luke's Hospital, in New York, New 
York, dated from August 26, 2004 to 
November 24, 2004, and associate such 
records with the claims file upon 
receipt.  Any unsuccessful attempts to 
obtain such records should be documented 
and associated with the claims file.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the earlier effective date 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
furnish to the Veteran and her 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




